Citation Nr: 1609141	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  14-24 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 20 percent for lumbar spine degenerative disc disease (DDD) with residual scar (hereinafter "back disability"). 

2.  Entitlement to a higher initial rating in excess of 20 percent for lower left extremity radiculopathy.  


REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1982 to April 1983. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from January 2012 and August 2014 rating decisions of the RO in St. Petersburg, Florida.  The January 2012 rating decision granted service connection for a lower left extremity radiculopathy and a back disability and assigned 10 percent initial ratings for each effective June 2, 2011 (date of claim).  During the pendency of the appeal, the August 2014 rating decision of the RO assigned 20 percent initial disability ratings for both the lower left extremity radiculopathy and back disabilities.  The Veteran appealed both the January 2012 and August 2014 rating decisions.    

As the Veteran disagreed with the initial ratings assigned following service connection for the lower left extremity and back disabilities, the Board has characterized the issue in light of the distinction noted in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  As higher initial ratings are available and the Veteran is presumed to seek the maximum available benefit for the back disability, the issues have remained viable on appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993) (holding that a claimant is presumed to be seeking the maximum benefit under the law).    

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 







REMAND

Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The record reflects that the Veteran has received VA and private treatment for the service-connected disabilities.  On remand the AOJ should attempt to obtain any outstanding VA treatment records concerning the remanded issues that are not already of record.

Initial Ratings for Lower Left Extremity Radiculopathy and Back Disabilities

The Veteran contends that the service-connected back disability, initially rated as 
20 percent disabling, has manifested as functional impairment warranting a 
40 percent disability rating.  Specifically, in a December 2014 notice of disagreement, the Veteran asserted the back disability has manifested as forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, warranting a 40 percent disability rating.  In the July 2014 substantive appeal, the Veteran indicated that a new VA examination could substantiate a 40 percent disability rating for the service-connected back disability as the back disability has manifested as forward flexion of the thoracolumbar spine to 30 degrees or less.  At the most recent VA examination in October 2011, forward flexion was recorded at 85 degrees with pain beginning at 75 degrees.    

Similarly, the Veteran contends that the service-connected lower left extremity radiculopathy, initially rated as 20 percent disabling, should be rated at 40 percent disabling.  See December 2014 notice of disagreement.  The July 2014 substantive appeal and the December 2014 notice of disagreement reflect the Veteran indicated that recent medical evidence demonstrates moderately severe nerve damage as to the lower left extremity.  At the October 2011 VA examination, the VA examiner indicated the lower left extremity radiculopathy was moderate in severity. 
The United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400   (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  As discussed above, the issues of higher initial disability ratings in excess of 20 percent for both the lower left extremity radiculopathy and back disabilities have remained open since June 2, 2011 (date of claim).  Since that time, VA has received various statements from the Veteran indicating that the symptoms of the service-connected lower left extremity radiculopathy and back disabilities may have worsened.  As such, a remand is necessary to schedule a new VA examination to help determine the current state of the service-connected lower left extremity radiculopathy and back disabilities.  

Accordingly, the issues of entitlement to an initial rating in excess of 20 percent for the back disability and an initial rating in excess of 20 percent for lower left extremity radiculopathy are REMANDED for the following action:

1. Obtain any outstanding VA treatment records
pertaining to a lower left extremity radiculopathy, and/or a back disability and associate them with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e) (2015). 

2. Schedule the appropriate VA examination in order
assist in determining the current severity of the lower left extremity radiculopathy and back disability.  The relevant documents from the record should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  The examiner should confirm review of the record in the examination report.

3. After completing all indicated development, the RO
should readjudicate the initial rating issues in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that 
all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


 
_________________________________________________
J. PARKER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 






